White, J.
One of the four requisites to a recognizance is, “ that it appear by the recognizance that the defendant is accused of an offense against the laws of this state.” Pasc. Dig., Art. 2731.
The recognizance in this case states the offense with which defendant is charged to be “ destroying a fence in *8Montague county.” This does not charge any offense. The statute upon which the information in the case was predicated, is in these words, viz.: “ That hereafter it shall be unlawful for any person or persons to break, pull down, or injure the fence or fences of another without the consent of the owner or person in possession thereof.” Acts of 1873, p. 41.
The recognizance in this case does not allege that the act was unlawfully done, or negative the idea but that the fence destroyed might have been the property of defendant. A party might break, pull down, or destroy his own fence without being guilty of a violation of law. And, when it is alleged that the fence was the property of another, it should also be. averred that it was broken, or pulled down, or injured without the consent of the owner. The motion of the attorney general is sustained, and the appeal is dismissed.

Dismissed.